  Case 1:19-cr-00059-LO Document 43 Filed 08/08/19 Page 1 of 3 PageID# 220




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                                                                                H- .
                                       Alexandria Division




UNITED STATES OF AMERICA
                                                    )
                                                        Criminal No. l:19-cr-59
                                                    )
      Daniel Everette Hale



                 Defendant.


                                 PRAECIPE FOR SUBPOENA


       It is respectfully requested that the Clerk of said Court issue subpoenas as indicated

below for appearance before said Court at Alexandria, Virginia in United States District Court at

10:00 o'clock a.m., on the 16th day of December 2019,then and there to testify on behalf ofthe

United States:


50 Blank Subpoenas(25 Sets')

       This 8th day of August 2019.

                                                     Respectfully submitted,

                                                     G.Zachary Terwilliger
                                                     United States Attorney


                                             By:
                                                     Gordon D. Kromberg
                                                     Assistant United States Attorney
                Case 1:19-cr-00059-LO Document 43 Filed 08/08/19 Page 2 of 3 PageID# 221
AO 89 (Rev. 08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                       United States District Court
                                                                          for the

                                                         Eastern District of Virginia
                   United States of America
                                  V.

                                                                                    Case No.1:19CR59
                      Daniel Everette Hale
                              Defendant


                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE


To:




        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance: United States District Court                                   Courtroom No.: ^qqq
                            401 Courthouse Square
                             Alexandria, VA 22314                                   Date and Time: December 16, 2019; 10:00 a.m.

          You must also bring with you the following documents, electronically stored information, or objects(blank ifnot
applicable)'.




          (SEAL)


Date:           08/08/2019
                                                                                    CLERK OF COURT



                                                                                              Signature ofClerk or Deputy Clerk



                                                                                                                 United States of America
The name, address, e-mail, and telephone number ofthe attorney representing (name ofparty)
                                                     , who requests this subpoena, are:
          AUSA Gordon D. Kromberg
          Justin W. Williams Building
          United States Attorney's Office
          2100 Jamleson Avenue
          Alexandria, VA 22314
         (703)299-3700
                                                                                                                                              *-   >

              Case 1:19-cr-00059-LO Document 43 Filed 08/08/19 Page 3 of 3 PageID# 222

AO 89 (Rev. 08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case(Page 2)

Case No. 1:19CR59


                                                              PROOF OF SERVICE


          This subpoena for (name ofindividual and title, ifany)
was received by me on (date)


          □ I served the subpoena by delivering a copy to the named person as follows:


                                                                                   on (date)                                    ; or


          □ I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of
          $


My fees are $                                    for travel and $                              for services, for a total of $          0.00



          I declare under penalty of perjury that this information is true.


Date:
                                                                                                  Server's signature



                                                                                                Printed name and title




                                                                                                   Server's address


Additional information regarding attempted service, etc:
